DETAILED ACTION
The amendment filed 03/21/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 03/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 11,072,000 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 21-30, 32-36, and 40-44 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Greenberg (2020/0317278).
	With regard to claims 21, 41, 42 Greenberg discloses a self-propelled screen for burying a pipe and adapted to cover the pipe with material comprising (abstract; para 0056 figs. 1, 20-23):
	a main support frame (abstract),
	a cabin (360) for housing a driver of the self-propelled screen, the cabin being movable with respect to the main support frame (paras 0109-0114), wherein the cabin is movable to be positionable in a plurality of vertical positions different from each other by vertical movement or movement perpendicular to a ground on which the self-propelled screen sits (paras 0109-0114),
	the plurality of vertical positions including a lowered access position configured for the driver to enter and/or exit the cabin (para 0113), and a higher transport position in which the cabin is positioned with a vertical envelope of the self-propelled screen (figs. 20-23).
	With regard to claim 22, Greenberg further discloses wherein, in the transport position, an upper wall of the cabin is positioned lower than an upper end part of the remaining part of the self-propelled screen (figs. 20-23).
	With regard to claim 23, Greenberg further discloses the lower access position is configured to allow the driver to enter the cabin directly from the ground and to exit the cabin directly to the ground (para 0113).
	With regard to claim 24, Greenberg further discloses the cabin is configured to be movable to raised work position (paras 0109-0114).
	With regard to claim 25, Greenberg further discloses the transport position vertically aligned with the lowered access position (fig. 21; paras 0112-0113).
	With regard to claim 26, Greenburg further discloses the transport position and/or the lowered access position is vertically aligned with a lowered transposing position of the cabin for transposing the self-propelled screen (figs. 20-23; paras 0109-0114).
	With regard to claim 27, Greensburg further discloses the cabin is configured to be movable, by vertical movement, movement perpendicular to the ground, or movement perpendicular to the main support frame, between 1) the transport position and/or the lowered access position, and 2) a lowered transposition position (figs. 20-23; paras 0109-0114).
	With regard to claim 28, Greensburg further discloses wherein the cabin is movable to a respective working position projecting in a cantilevered manner from the self-propelled screen (fig. 22).
 	With regard to claim 29, Greensburg further discloses in a respective lateral working position configured to control a respective side of the self-propelled screen, the cabin projects in a cantilevered manner sideways to the self-propelled screen (fig. 22).
	With regard to claim 30, Greensburg further discloses the cabin is movable, through a rotation movement with respect to a respective perpendicular or vertical rotation axis to respective first and second opposite lateral working positions, to control respective sides of the self-propelled screen (para 0111).
	With regard to claims 32 and 43, Greensburg further discloses a treating apparatus (18) for treating the material, a lifting apparatus (14) for lifting the material and feeding the material to the treating apparatus (fig. 1), the lifting apparatus at least partially positioned above the treating apparatus (fig. 1), the lifting apparatus having opposite side rails (26), with respective front ends, the cabin having a lower wall defining a lower support platform of the cabin, wherein, in the lowered access position, the lower wall is positioned next to the front ends of the side rails, or between the front ends of the side rails (fig. 1).
	With regard to claim 33, Greensburg further discloses a cabin support frame (369) supporting the cabin.
	With regard to claim 34, Greensburg further discloses the cabin support frame is pivotable with respect to the main support frame (para 0111).
	With regard to claim 35, Greensburg further discloses the cabin support frame is configured to be moveable vertically with respect to the main support frame (fig. 17; paras 0109-0114).
	With regard to claim 36, Greensburg further discloses a rotatable frame (381), wherein the cabin support frame is connected vertically to the rotatable frame (fig. 20).
	With regard to claim 40, Greensburg further discloses a rotation drive system configured to rotate the cabin, the rotation drive system, including a motor or a hydraulic cylinder, being connected to and configured to rotate the rotatable frame (paras 0109-0114).
	With regard to claim 44, Greensburg discloses a self-propelled screen for burying a pipe and adapted to cover the pipe with material comprising (abstract; para 0056 figs. 1, 20-23);
	a main support frame (abstract), a cabin (360) for housing a driver of the self-propelled screen, the cabin being movable with respect to the main support frame (paras 0109-0114), wherein the cabin is movable through a rotation movement with respect to an axis, perpendicular or vertical, between first and second opposite lateral working positions (paras 0109-0114), in which the cabin controls respective sides of the self- propelled screen and in each of the first and second opposite lateral working positions, the cabin is cantilevered sideways to the self-propelled screen (figs. 20-23), the cabin being movable through a rotation movement between each of the first and second opposite lateral working positions and a transport driving position equal to, or substantially equal to, 90 degrees (figs. 20-23; paras 0109-0114).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 31 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg (2020/0317278) in view of Chalupsky (4,018,473)

	With regard to claim 31, Greenburg discloses the invention substantially as claimed however is silent regarding the rotation axis is outside the cabin and is rearward and spaced from the cabin.
	Chalupsky discloses a cabin wherein the rotation axis is outside the cabin and is rearward and spaced from the cabin (figs. 1, 5; col. 3, lines 17-31).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Greenburg and have the rotation axis outside the cabin as taught by Chalupsky in order to allow a greater range of motion.

	With regard to claim 37, Greensburg discloses the invention substantially as claimed as well as a hydraulic actuator configured to move the cabin support frame vertically (para 0112) however is silent regarding moving vertically with respect to the rotatable frame and the hydraulic cylinder mounted between the cabin support frame and the rotatable frame.
	Chalupsky discloses moving the cabin support frame vertically with respect to the rotatable frame (figs. 1 and 4-6) and the hydraulic cylinder (72/73; abstract; fig. 6) mounted between the cabin support frame and the rotatable frame (fig. 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Greenburg and the support frame move with respect to the rotatable frame as taught by Chalupsky in order to allow a greater range of motion.

Allowable Subject Matter
Claims 38-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
	the cited prior art, either alone or in any reasonable combination, fails to teach or suggest all the limitations of the dependent claim(s).  The cited prior art lacks the guide device connecting the support frame to the rotatable frame in addition to the parent structural limitation as required by the dependent claim(s) and it would not have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prior art to achieve applicant’s invention without the benefit of hindsight and applicant’s own disclosure.

Response to Arguments
Applicant's arguments with respect to claims 21-44 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
11/05/2022